Citation Nr: 0737786	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  99-23 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1969.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from a May 1999 rating decision by the Department 
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1969.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from a May 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The Board remanded the claim in June 2003 and June 
2006 for further development.  

In August 2007, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is part of the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that his currently diagnosed skin 
disorders, to include actinic keratosis and basal cell 
carcinoma, are due to in-service exposure to herbicides 
and/or excessive exposure to the sun.  His August 1966 
induction examination reflected his report of being fair-
skinned, necessitating his avoidance of prolonged sun 
exposure.  This service record provides some limited 
objective support for the veteran's claim.

The veteran was first treated for his skin disorders many 
years after service.  His clinical records, however, indicate 
that sun exposure may be a possible etiological factor for 
his skin disorders.

In close proximity in time to the Board's June 2006 remand 
order, the United States Court of Appeals for Veteran's 
Claims (CAVC) issued a decision in McClendon v. Nicholson, 20 
Vet. App. 79 (2006).  In that decision, the CAVC held that 
there was a low threshold under 38 C.F.R. § 3.159(c)(4) for 
determining whether to obtain medical opinion to decide a 
claim.  The veteran is competent to report excessive sun 
exposure while serving in the Republic of Vietnam and 
Guantanamo, and competent medical evidence of record 
indicates that sun exposure may be an etiological factor of 
his skin disorders.  As such, VA must obtain medical opinion 
in order to decide the claim.  See McClendon, 20 Vet. App. at 
85.

The Board apologizes to the veteran for the delay in the full 
adjudication of this claim. 

Accordingly, the case is REMANDED to the RO via the AMC for 
the following: 

1.  Obtain complete clinical records of the 
veteran's treatment at the Columbia, Missouri 
VA Medical Center since August 2007 (if any). 

2.  Schedule the veteran to undergo an 
appropriate VA examination to obtain 
information as to the likely etiology of his 
skin disorders.  The claims file must be made 
available to the physician designated to 
examine the veteran.  

Based upon examination and review of the 
record, the examiner should offer an opinion as 
to whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the veteran's diagnosed skin 
disorders, to include actinic keratosis and 
basal cell carcinoma, results from in-service 
events, to include exposure to the sun and/or 
herbicides from November 1966 to August 1969.

The examiner should set forth all examination 
findings, along with the complete rationale for 
each opinion expressed and reached, in a 
typewritten report.  If the examiner finds it 
impossible to provide any part of the requested 
opinion without resort to speculation, he or 
she should so indicate.

3.  Then, readjudicate the veteran's claim of 
service connection for a skin disorder, to 
include as secondary to herbicide exposure.  If 
any part of the decision is adverse to the 
veteran, he and his representative should be 
provided a supplemental statement of the case.  
A reasonable period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

